IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


 LETHENA SMITH,

               Appellant,
  v.                                                     Case No. 5D16-3

 STATE OF FLORIDA,

               Appellee.

 ________________________________/

Opinion filed May 27, 2016

 3.850 Appeal from the Circuit
 Court for Orange County,
 Renee A. Roche, Judge.

 Lethena Smith, Quincy, pro se.

 Pamela Jo Bondi, Attorney General,
 Tallahassee, and Douglas T. Squire,
 Assistant Attorney General, Daytona
 Beach, for Appellee.


 PER CURIAM.

        Lethena Smith appeals the final order entered by the trial court summarily denying

 her Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. The motion

 alleged ineffective assistance of trial counsel which resulted in Smith's convictions on

 second-degree murder and aggravated battery. We affirm as to the denial of Smith’s first

 and fourth grounds for relief, but reverse as to the denial of her second ground for relief

 (failure to request DNA testing) and her third ground for relief (failure to introduce
admissions of a witness) because the trial court failed to attach documents which

conclusively refute those claims. Accordingly, we reverse and remand for the trial court

to either attach documents sufficient to conclusively refute Smith’s second and third

grounds for relief or to hold an evidentiary hearing thereon.


       AFFIRMED in part; REVERSED in part; and REMANDED.



SAWAYA, PALMER and TORPY, JJ., concur.




                                             2